Exhibit 10.1

SECOND AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENT

This Second Amendment to the Restricted Stock Unit Agreement is made and entered
into effective the 27TH day of May, 2011, between Standard Parking Corporation,
a Delaware corporation (the “Company”) and                      (the
“Recipient”).

WHEREAS, the Company and the Recipient previously entered into that certain
Restricted Stock Unit Agreement dated July 1, 2008 (the “Agreement”); and

WHEREAS, the Company and the Recipient desire to amend the Agreement to provide
for certain accelerated vesting of the Restricted Stock Units granted thereunder
on the terms provided herein.

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

Paragraph 5(b) of the Agreement shall be amended to add the following sentence:

In addition to the foregoing, if the Recipient’s employment is terminated (i) by
the Company without “cause” (as defined in the Plan) or (ii) as the result of
his or her resignation for “good reason” (as defined in any employment agreement
between the Recipient and the Company or, if there is no such employment
agreement, as defined under Treas. Reg. §1.409A-1(n)(2)(ii)), in either event at
anytime within the twenty-four (24) month period following a “change in control
event” (as such term is defined under Section 409A of the Code and the
regulations and guidance promulgated thereunder), all of the Restricted Stock
Units which are otherwise unvested as of the date of such termination shall
become fully vested.

IN WITNESS WHEREOF, the Company and the Recipient have caused this Amendment to
be executed on its and his or her behalf effective the day and year first
written above.

     
STANDARD PARKING CORPORATION
  RECIPIENT      
By:                                                                                                                  
                                           
 
         
Its:                                                                                                                  
 

 

5